 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAWN DEVORE,                                      No. 2:18-cv-02487 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned by Local Rule 302(c)(21). On October 18, 2019, defendants filed a motion to

20   dismiss. ECF No. 31. Plaintiff has not responded to the motion.

21          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

22   fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o

23   party will be entitled to be heard in opposition to a motion at oral arguments if written opposition

24   to the motion has not been timely filed by that party.” In addition, Local Rule 230(j) provides

25   that failure to appear may be deemed withdrawal of opposition to the motion or may result in

26   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be

27   grounds for imposition of any and all sanctions authorized by statute or Rule or within the

28   inherent power of the Court.”
                                                       1
 1         Good cause appearing, IT IS HEREBY ORDERED that:
 2            1. The motion hearing date of December 4, 2019 is CONTINUED to December 11,
 3               2019, at 10:00 a.m. in Courtroom No. 26;
 4            2. Plaintiff shall file an opposition – or a Statement of Non-Opposition – to the
 5               motion, no later than November 27, 2019. Failure to file an opposition or to
 6               appear at the hearing will be deemed as a statement of non-opposition and shall
 7               result in a recommendation that this action be dismissed pursuant to Federal Rule
 8               of Civil Procedure 41(b).
 9   DATED: November 21, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
